Citation Nr: 1142570	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-03 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from October 1995 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran claims entitlement to a TDIU.   He is service-connected for a schizoaffective disorder, which rated as 50 percent disabling.  He is also in receipt of noncompensable ratings for service-connected right hand, right shoulder, and left wrist disabilities.  Significantly, in a statement received in October 2011, the Veteran reported that his psychiatric disability as well as his right hand, right shoulder, and left wrist disabilities were all worse than when last evaluated.  He also maintains that his schizoaffective disorder, in and of itself, prevents him from obtaining or maintaining gainful employment.  

As for his claims for increased ratings, the Board finds that the outcome of these claims may impact on the veteran's claim of entitlement to a total disability evaluation based on individual unemployability.  The issues of entitlement to a compensable ratings for right hand, right shoulder, and left wrist disabilities and entitlement a disability rating in excess of 50 percent for schizoaffective disorder are inextricably intertwined with that of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU until the increased rating issues are resolved.  Id.   Indeed, it bear noting that VA Fast Letter 11-22 remarks, "VSRs and RVSRs are cautioned that requests for examination for individual unemployability (IU) are to be treated as claims for increased evaluation of the underlying disability(ies)."  As such, the issues of entitlement to compensable ratings for right hand, right shoulder, and left wrist disabilities and entitlement a disability rating in excess of 50 percent for schizoaffective disorder are remanded for development and initial adjudication. 

In addition to the foregoing, the Board observes that the Veteran does not currently meet the minimum threshold criteria for assigning a TDIU under 38 C.F.R. § 4.16(a).  However, it is also acknowledged that if a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), VA must consider whether an extra-schedular rating may be assigned if it is shown that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Significantly, an August 2005 VA examiner opined that the Veteran had very serious and significant impairment in maintaining and obtaining gainful employment.  Further, in May 2006, a psychologist contracted by a VA vocational rehabilitation counselor determined that it was not feasible for the Veteran to benefit from a program designed to return him to gainful employment or education due to his depressive symptomatology.  Next, a December 2006 VA psychologist examined the Veteran and observed significant depressive symptomatology.  The psychologist noted that the Veteran's complaints of poor attention and difficulty learning new information would impact his occupational functioning, as would his depressive symtomatology.  The psychologist opined that she would be more concerned with the Veteran's aggressive outbursts that have actually led to assault and arrest.  The psychologist was unable to determine how much of the Veteran's aggressive behavior was due to the schizoaffective disorder and how much was due to the antisocial personality disorder with which he has been diagnosed.  However, in Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.  Therefore, all of the Veteran's psychiatric symptoms should be attributed to his service-connected psychiatric disability. 

Next, the Veteran underwent a VA mental health examination in November 2008.  At that time, the VA examiner found that the Veteran would be limited in his employment ability based on memory, concentration and irritability problems.  The examiner also noted that the Veteran had a national flag in the VA system for disruptive behavior.  The examiner opined that the disruptive behavior may also contribute to employment problems.  The examiner also opined that the symptoms would be more problematic in an occupational setting.  

Although not binding on VA, the Board also notes that the Veteran had a positive disability determination from the Social Security Administration in December 2002, which appears to have been based on his psychiatric disorder.  

 Culled together, the foregoing suggests that the Veteran's service-connected psychiatric disability, alone or in concert with his other service-connected disabilities, may result in total occupational impairment.  

As noted above, the Board will consider an extra-schedular rating where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  However, the Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C & P) Services for an extra- schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, most recently, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C & P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim").

In the present case, the Director of Compensation and Pension has not yet made this initial determination.  Although it will result in additional delay in adjudicating the appeal, a remand is required for the Director of Compensation and Pension to determine if an extraschedular rating is warranted for TDIU under 38 C.F.R. § 4.16(b).

Additionally, in its October 2011 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran has had four inpatient psychiatric hospitalizations.  A review of the record indicates that records of two VA hospitalizations have been associated with the file, with dates in March 2001 and June 2005, as well as a private hospitalization (at West Florida Hospital) immediately preceding the June 2005 VA hospitalization.  Records of any remaining hospitalizations should be obtained.  The Veteran should be asked to clarify where he was hospitalized and invited to submit an authorization and consent form to obtain those records if he was hospitalized at a private hospital.  

Further, a review of the record indicates that the Veteran receives treatment at the Pensacola outpatient treatment clinic.  In order to ensure that all relevant treatment records are of record, any outstanding treatment records should be obtained. 
 
Lastly, as the Social Security Administration records indicate that the Veteran seeks treatment for his service-connected disabilities, including mental health treatment, from the Biloxi VAMC, and these records have not been associated with the file, all treatment records from the Biloxi VAMC should be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify the dates and location of any psychiatric hospitalizations.  Notify the Veteran that he should identify the names and addresses of all medical care providers who have treated him for his service-connected disorders.  After securing the necessary release(s), the RO should obtain these records.

2.  Obtain outpatient and inpatient treatment records from the VA medical center in Biloxi, Mississippi.  Any negative response should be noted. 

3.  Obtain outpatient treatment records from the VA outpatient treatment center in Pensacola, Florida since April 2004.  Any negative response should be noted. 

4.  After all records and/or responses received have been associated with the claims file, the AMC/RO should afford the Veteran an examination to determine the current severity of his service-connected psychiatric disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  Any testing deemed necessary should be performed.

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's psychiatric disorder(s).  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected psychiatric disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability has on the Veteran's economic adaptability.

Next, the examiner must comment on whether the Veteran's psychiatric disability, alone or in concert with any other service connected disability(ies), precludes him from obtaining or maintaining gainful employment.

Rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with supporting discussion.

5.  After all records and/or responses received have been associated with the claims file, the AMC/RO should afford the Veteran an examination to determine the current severity of his service-connected right hand, right shoulder, and left wrist disabilities.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  Any testing deemed necessary should be performed.

The examiner should report the range of motion measurements for the right hand, right shoulder, and left wrist, in degrees.  He or she should also state whether there is any abnormality of the right hand, right shoulder, and left wrist, including evidence of ankylosis.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For any neurological impairment found to be associated with the service-connected right hand, right shoulder, and left wrist disabilities, the examiner is asked to:

(a) identify the specific nerve(s) so affected, and,

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves.

All symptoms and limitations caused by any such related neurological impairment should be discussed.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected right hand, right shoulder, and left wrist disabilities with a full description of the effects the disabilities have upon his ordinary activities.  The examiner should also fully describe the impact the disabilities have on the Veteran's economic adaptability.

Next, the examiner must comment on whether the Veteran's right hand, right shoulder, and left wrist disabilities, alone or in concert with any other service connected disability(ies), preclude him from obtaining or maintaining gainful employment.

Rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with supporting discussion.

6.  Upon completion of the above, readjudicate the issues on appeal.  If warranted (the Veteran fails to meet the requirements of 38 C.F.R. § 4.16(a)), the AMC/RO should submit the issue of entitlement to a TDIU to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) only.  An extra- schedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  

7.  Thereafter, if the benefits sought on appeal are not granted in full, the RO must furnish a supplemental statement of the case, and the Veteran should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

